                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

TIERRA C. IRIGOYEN MENDOZA,                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            2:18-CV-010-D
                                                 §
TEXAS DEPARTMENT OF                              §
FAMILY AND PROTECTIVE                            §
SERVICES, et al.,                                §
                                                 §
       Defendants.                               §

                                             ORDER

       After making an independent review of the pleadings, files, and records in this case, the

November 6, 2018 findings, conclusions, and recommendation of the magistrate judge, and

plaintiff’s November 20, 2018 objections, the court concludes that the magistrate judge’s findings

and conclusions are correct and they are therefore adopted.

       It is therefore ordered that the July 3, 2018 motion to dismiss plaintiff’s complaint of Texas

Department of Family Protective Services is granted; the October 12, 2018 motion to dismiss of

defendants Kristina Fisher and Sophia Munoz is granted; the September 21, 2018 motion to stay

discovery of defendant Texas Department of Family Protective Services is denied without prejudice

as moot; and the October 18, 2018 motion for hearing of plaintiff Tierra Cherelle Irigoyen Mendoza
is denied.

       SO ORDERED.

       December 20, 2018.



                            _________________________________
                            SIDNEY A. FITZWATER
                            SENIOR JUDGE




                             -2-
